UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS

 

UNITED STATES

Airman First Class .]ERIMIA D. WOOD l
United _States Air Force

ACM 832346
21 Septelnber 2016

Sentence adjudged 5 August 2015 by SPCM convened at Seyrnour Johnson
Air Force Base, North Carolina. Military Judge: Tiffany M. Wagner (sitting
alone). l . ' .

Approved Sentence: Bad-conduct discharge, confinement for 20 days, and
reduction to E-l. 4

Appellate Counsel for Appellant: Major Lauren A. Shure and Captain
Patricia Encarnacion Miranda.

:_;__'_,; ~_Ap_pellate Counsel for the United States: Mr. Gerald R. Bruce, Esquire.
v Before

DUBRISKE, HARDING, and C. BROWN
` Appellate Military Judges

` This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
under AFCCA Rule of Practice and Procedure 18.4.

PER CURlAl\/l:

The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred. Article 66(0),
UCMJ, 10 U.S.C. § 866(0); Um'ted Smres v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly', the approved findings and sentence are AFFIRMED.

 

9- b“‘ "°@QQ FoR THE COURT

y §

§ KURTJ. BR BAKER
Clerk of the Court